Citation Nr: 1225511	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to the Veteran's service-connected pes planus. 

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the Veteran's service-connected pes planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in June 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues were remanded for further development by the Board in August 2011 to afford the Veteran with a VA examination.  The Veteran was afforded a VA examination in May 2012.  As the examiner provided the requested nexus opinions, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of a bilateral leg disability during service. 

2.  The Veteran did not experience continuous symptoms of a bilateral leg disability following separation from service. 

3.  The Veteran's current complaints of a bilateral leg disability are not causally or etiologically related to service or to a service-connected disability. 

4.  The Veteran did not experience chronic symptoms of a bilateral ankle disability during service. 

5.  The Veteran did not experience continuous symptoms of a bilateral ankle disability following separation from service. 

6.  The Veteran's current complaints of a bilateral ankle disability are not causally or etiologically related to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for a bilateral leg disability have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a bilateral ankle disability have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2007 prior to the initial unfavorable decision in July 2008.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the December 2007 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in May 2012 to determine if the Veteran's current disabilities are related to service or to his service-connected pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinions, the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection.  The AVLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and a current disability.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Bilateral Leg and Ankle Disabilities

As the Veteran's leg and ankle disabilities derive from the same evidence and history, the Board will analyze both together.  The Veteran contends that he has bilateral leg and ankle disabilities that are related to his active service or to his service-connected pes planus.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of a leg or ankle disability.  On the December 1953 discharge report of medical examination, the examiner noted the Veteran's lower extremities to be clinically normal.  Therefore, the Board finds that the Veteran did not have chronic symptoms of a leg or ankle disability during service. 

Post-service, the Veteran was afforded a medical examination in August 1958 associated with his inactive duty in the Reserves.  The Veteran reported no arthritis, rheumatism, or bone, joint, or other deformity.  On the report of medical examination, the examiner noted the Veteran's lower extremities as clinically normal.  Additionally, the Veteran did not report complaints of pain in the legs or ankles continuously since separation from service.  Therefore, the Board finds that the Veteran did not have continuous symptoms of a bilateral leg or ankle disability since separation from service.  

Regarding direct service connection, the Veteran does not claim and the evidence does not show that the Veteran's leg and ankle complaints are directly related to his active service.  The Veteran reported no complaints of a leg or ankle disability during service and no lay or medical evidence of record directly relates the Veteran's leg or ankle disabilities to the Veteran's active service.  Additionally, the VA medical examiner in May 2012 opined that the Veteran's bilateral knee conditions, lower extremity edema, and ankle conditions are not related to military service.  Therefore, the Board finds that service connection on a direct basis is not warranted.

The Veteran asserts that his bilateral leg and ankle disabilities are secondary to his service-connected pes planus.  The Board acknowledges the Veteran's belief; however, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any leg or ankle disability to his service-connected pes planus, the Board finds that the etiology of the Veteran's disabilities is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as leg or ankle pain or limitation of function, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between the Veteran's service-connected pes planus and the Veteran's bilateral leg and ankle complaints.  

The only medical opinion in the file was provided by the VA examiner in May 2012.  The examiner noted no evidence that the ankle or lower extremity disabilities are caused or aggravated by the pes planus.  The examiner noted that there is nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature indicating that pes planus will cause intrinsic conditions of the ankles, knees, or lower extremity edema and/or aggravation of ankle, knee, or lower extremity conditions beyond the normal progression or expected course of the disability.  Therefore, the examiner opined that the bilateral ankle conditions are not secondary to the pes planus condition.  There is no contrary medical opinion of record.  Therefore, the Board finds that the Veteran's current shoulder disabilities are not causally or etiologically due to the his service-connected disabilities.

The Board again notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  However, as noted above, the record contains no indication of aggravation of the Veteran's leg and ankle disabilities due to his service-connected pes planus and the only medical opinion of record indicates that the Veteran's pes planus did not aggravate the Veteran's disabilities.  Based on these findings and the lack of any competent evidence showing aggravation of the Veteran's leg and ankle disabilities due to his service-connected pes planus, the Board finds that service connection due to aggravation is not warranted.  

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current ankle, knee, and lower extremity disabilities did not begin during service, are not causally or etiologically related to service or a service-connected disability, and have not been aggravated by a service-connected disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and claims of service connection for bilateral leg and ankle disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral leg disability, to include as secondary to the Veteran's service-connected pes planus, is denied. 

 Entitlement to service connection for a bilateral ankle disability, to include as secondary to the Veteran's service-connected pes planus, is denied.



____________________________________________
Thomas Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


